DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	This final action is in response to applicant's amendment of July 19, 2022. Claims 3, 6, 12, and 15 are canceled. Claims 1-2, 4-5, 7-11, 13-14, 16-24 are pending and have been considered as follows.

Applicant’s amendments/arguments with respect to the objections to the Specification have been fully considered and are persuasive. Therefore, the objections to the Specification has been withdrawn.

Applicant’s amendments/arguments with respect to the claim interpretation under 35 U.S.C. § 112, sixth paragraph has been fully considered and are persuasive. Therefore, the claim interpretation has been withdrawn. 

Applicant's amendments/arguments with respect to the rejection of claims 1-20 under 35 U.S.C. 101 being directed to an abstract idea have been fully considered and are persuasive. Applicant argues that the amended limitations limit any abstract idea by integration into a practical application as well as by adding significantly more.  Applicant argues that the amended features include performance of the computer in communication with the particular maintenance terminal, updating fields in the database, displaying user interface with status indicators, and determining conflicts with associated scheduled maintenance tasks.  While the Examiner agrees that the claims, as amended, do not recite a mental process/cannot practically be performed in the human mind, the Examiner does not agree that the rejection under 35 USC 101 has been overcome.  As outlined below,  claims 1-2, 4-5, 7-11, 13-14, 16-24, as amended, are rejected under 35 U.S.C. 101 because claims, as amended, recite limitations which fall within certain methods of organizing human activity.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-5, 7-11, 13-14, 16-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claims 1-2, 4-5, 7-11, 13-14, 16-24 are directed toward non-statutory subject matter as shown below: 
Analysis (35 U.S.C 101) for independent claim 1 
Step 1 Analysis: Claim 1 is directed to a computer-implemented method, which is a process, one of the statutory categories. 
Step 2A Prong One Analysis: Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claim is directed to an abstract idea.
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
Claim 1 recites: A computer-implemented method comprising: 
receiving, by a computer and via a communication interface of an aircraft, a real-time feed of current configuration information associated with the aircraft that specifies a monitored state associated with each of a plurality of components of the aircraft;
searching, by the computer, a maintenance task database for a particular maintenance task record associated with a maintenance task that specifies configuration requirements that match the current configuration information of the aircraft wherein the maintenance task database includes, for each maintenance task record (i) a configuration requirements field that specifies one or more components of the plurality of components of the aircraft and the state within which each of the one or more components should be in to facilitate performance of the maintenance task associated with the particular maintenance task record, (ii) a task status field that specifies progress of the maintenance task associated with the particular maintenance task record, (iii) a task dependencies field that specifies whether performance of the maintenance task associated with the particular maintenance task record is dependent on prior performance of another maintenance task, and (iv) a terminal identification field that uniquely identifies a particular maintenance terminal; and
providing for display a user interface including the current configuration information of the aircraft and a status control indicator displaying whether the particular maintenance task record associated with the maintenance task specifies configuration requirements that match the current configuration information of the aircraft;
responsive to locating the particular maintenance task record, determining, by the computer, a completion status of maintenance task dependencies in the task dependencies field of the particular maintenance task record;
responsive to determining that prior performance of another maintenance task is complete as required by the maintenance task dependencies in the task dependencies field of the particular maintenance task record, communicating, by the computer, task information associated with the particular maintenance task record to the particular maintenance terminal identified in the terminal identification field of the particular maintenance task record, wherein the task information specifies the configuration requirements and the state of the one or more components specified in the configuration requirements;
receiving, by the computer and from the particular maintenance terminal, an indication that performance of the maintenance task associated with the particular maintenance task record has started;
updating, by the computer, the task status filed of the particular maintenance task record to indicate that performance of the maintenance task associated with the particular maintenance task record has started;
receiving, by the computer and via the communication interface of the aircraft, updated configuration information associated with the aircraft that specifies a change in the monitored state;
determining whether the updated configuration information affects performance of the maintenance task associated with the particular maintenance task record that has started; and
responsive to determining that the updated configuration information affects performance of the maintenance task associated with the particular maintenance task record that has started, communicating, by the computer to the particular maintenance terminal identified in the terminal identification field of the particular maintenance task record, an alert.

 Claim 1 as a whole recites a method of organizing human interactions. Specifically, those limitations shown above as emphasized in bold print is a method specifically coordinating and linking maintenance tasks and tracking information concerning those tasks and their status reasonably falls within commercial interaction/business relations. Further, those limitations highlighted above reasonably fall within managing personal behavior in that the tasks are communicated with maintenance terminals (which based on the specification informs technicians). Thus, the claims recite an abstract idea. 

Step 2A Prong Two Analysis: Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claim does not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.


This judicial exception is not integrated into a practical application.  Claim 1 recites the additional limitations as shown in bold print below: 
receiving, by a computer and via a communication interface of an aircraft, a real-time feed of current configuration information associated with the aircraft that specifies a monitored state associated with each of a plurality of components of the aircraft;
searching, by the computer, a maintenance task database for a particular maintenance task record associated with a maintenance task that specifies configuration requirements that match the current configuration information of the aircraft wherein the maintenance task database includes, for each maintenance task record (i) a configuration requirements field that specifies one or more components of the plurality of components of the aircraft and the state within which each of the one or more components should be in to facilitate performance of the maintenance task associated with the particular maintenance task record, (ii) a task status field that specifies progress of the maintenance task associated with the particular maintenance task record, (iii) a task dependencies field that specifies whether performance of the maintenance task associated with the particular maintenance task record is dependent on prior performance of another maintenance task, and (iv) a terminal identification field that uniquely identifies a particular maintenance terminal; and
providing for display a user interface including the current configuration information of the aircraft and a status control indicator displaying whether the particular maintenance task record associated with the maintenance task specifies configuration requirements that match the current configuration information of the aircraft;
responsive to locating the particular maintenance task record, determining, by the computer, a completion status of maintenance task dependencies in the task dependencies field of the particular maintenance task record;
responsive to determining that prior performance of another maintenance task is complete as required by the maintenance task dependencies in the task dependencies field of the particular maintenance task record, communicating, by the computer, task information associated with the particular maintenance task record to the particular maintenance terminal identified in the terminal identification field of the particular maintenance task record, wherein the task information specifies the configuration requirements and the state of the one or more components specified in the configuration requirements;
receiving, by the computer and from the particular maintenance terminal, an indication that performance of the maintenance task associated with the particular maintenance task record has started;
updating, by the computer, the task status filed of the particular maintenance task record to indicate that performance of the maintenance task associated with the particular maintenance task record has started;
receiving, by the computer and via the communication interface of the aircraft, updated configuration information associated with the aircraft that specifies a change in the monitored state;
determining whether the updated configuration information affects performance of the maintenance task associated with the particular maintenance task record that has started; and
responsive to determining that the updated configuration information affects performance of the maintenance task associated with the particular maintenance task record that has started, communicating, by the computer to the particular maintenance terminal identified in the terminal identification field of the particular maintenance task record, an alert.

  Claim 1 recites the additional limitations of receiving a real time feed of data or receiving data via a communication interface are insignificant extra-solution activity (necessary data gathering). 
In addition, claim 1 cites limitations of “by a computer and via a communication interface of an aircraft”, “by the computer”, “providing for display a user interface” etc. These limitations alone and combination, are recited at a high level of generality equivalent to apply it (e.g. “by a computer”, providing a display to display, etc.). The limitations of by a/the computer, via a communication interface, and/or in a maintenance task database are an additional element that amounts to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). Such limitations are recited at a high level of generality and merely automate the receiving, locating and communicating steps. 
Step 2B Analysis: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, the claim does not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional elements in the claims amount to no more than mere instructions to apply the exception using a computer. Further, applicant’s specification does not provide any indication that the receiving, searching and communicating steps are performing using anything other than a conventional computer. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). 
Independent claims 10 and 19 are like claim 1, and are rejected under 35 U.S.C. 101 using the same analysis applied to claim 1 above. For example, the additional limitation of claim 19 going to a tangible computer-readable medium merely describe how to generally "apply" the otherwise mental judgments in a generic or general-purpose computing environment. Still further, the additional limitations are claimed generically and are operating in their ordinary capacity such that they do not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more is more than a drafting effort designed to monopolize the exception. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Dependent claims further limit the method of organizing human interactions. For example, in claim 2, the addition limitations of “subsequently receiving …” and “determining…” are further steps that, under their broadest reasonable interpretation, covers performance of the limitation in the mind using a similar analysis applied to claim 1 above. 
Therefore, claims 1-2, 4-5, 7-11, 13-14, 16-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGLI WANG whose telephone number is (571)272-8040. The examiner can normally be reached on Mon-Fri 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-100.
/JINGLI WANG/Examiner, Art Unit 3666   

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666